Title: From Thomas Jefferson to Ephraim Kirby, 15 July 1803
From: Jefferson, Thomas
To: Kirby, Ephraim


            
              
                Dear Sir
              
              Washington July 15. 03.
            
            I yesterday signed a commission appointing you one of the Commissioners to recieve & determine the titles of lands held on the East side of Pearl river. the place of sessions will be Fort Stoddart. I am happy in having in that commission the name of a person already so well known to the public as to ensure their confidence. the other Commissioner will be mr Robert Carter Nicholas of Kentucky, son of the late George Nicholas of that state. I am desirous of appointing to the Register’s office, some worthy inhabitant of that part of the country, but I have never been able to get a recommendation of any one. he should be of perfect integrity, good understanding, and, if a lawyer, so much the better. under these circumstances I have thought it best to ask you to take charge of a blank commission, to be filled up by yourself as soon after your arrival there, as you can acquire information of the best character. your own judgment will suggest to you the advantage of keeping it entirely secret that you have such a power, in order that you may obtain disinterested information.   but I am obliged to impose on you another task, quite out of the line of your official duty, yet within that of a citizen of the US. we have had no means of acquiring any knolege of the number, nature & extent of our settlements West of Pearl river: yet it is extremely important we should recieve accurate information. I have therefore taken the liberty of stating some queries to which I will pray your attention, and that you will take all the pains you can to obtain for me full and faithful answers. I leave this place within a few days for Monticello to remain there through the months of August and September. I pray you to accept my friendly salutations & assurances of great esteem & respect.
            
              
                Th: Jefferson
              
              
            
          